Citation Nr: 0708958	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-08 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the RO.  

The Board remanded this case back to the RO in September 2005 
for additional development of the record.  



FINDING OF FACT

The veteran currently is shown as likely as not to have a 
diagnosis of PTSD that causally linked to injuries sustained 
in an in-service stove explosion, as well as A corroborated 
stressor event manifested by mortar attacks on his unit in 
the Republic of Vietnam.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  See 
also 38 C.F.R. § 3.159.  This change in the law is applicable 
to all claims filed on or after the date of enactment of 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.  

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  

The Board has first considered the question of whether the 
veteran has a confirmed diagnosis of PTSD.  In this regard, 
the Board observes that this diagnosis is clearly indicated 
in multiple VA and private medical records.  These records 
include VA examination reports from July 2003 and November 
2004; two reports from a private doctor from September 2004 
and February 2005; and an April 2005 statement from a VA 
doctor who interviewed the veteran three years earlier "at 
length" as part of a PTSD research study.  

At the same time, the Board is aware that the PTSD diagnosis 
was not confirmed in a September 2006 VA examination report, 
which followed the Board's September 2005 remand.  

The Board, however, finds this report questionable on several 
fronts.  First, despite the determination that the criteria 
for a PTSD diagnosis had not been met, the examiner noted 
specifically that the veteran had reported symptoms including 
nightmares four to five times per week, hypervigilance, an 
excited startle response, and trouble sleeping.  

Second, the veteran described being reminded of his Vietnam 
experiences by hearing explosions and seeing shadows.  

Third, the examiner, who did review the claims file, did not 
describe the earlier VA and private opinions that clearly 
supported a PTSD diagnosis.  

Given this, the Board finds that it is shown as likely as not 
that the veteran has a current diagnosis of PTSD.  

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  

Thus, the question becomes whether the veteran either engaged 
in combat with the enemy during service or experienced a 
corroborated in-service stressor upon which the diagnosis of 
PTSD is predicated.  

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded the several Vietnam-related medals but not such 
combat-related citations as the Purple Heart Medal or the 
Combat Infantryman Badge.  

Additionally, the veteran's military records indicate that 
his principal in-service duties included working as a vehicle 
repairman, which would not, in and of itself, suggest combat.  
Moreover, the veteran's service medical records do not 
suggest any wounds attributable to combat.  

In short, there is no evidence of record to suggest the 
veteran's participation in combat with the enemy during 
service.  As such, the Board has considered whether the 
veteran's diagnosis of PTSD is based upon a corroborated in-
service stressor or stressors.  

In this regard, the Board observes that the veteran has 
reported several stressful in-service events.  He has noted 
that his camp in Vietnam was regularly fired upon "almost 24 
hours a day."  He also has described a traumatic experience 
in which a boiler exploded next to him, blowing him out the 
window and causing his second-degree burns.  

As to the veteran's report of serving in a unit that 
sustained hostile fire, VA contacted the United States Joint 
Services Records Research Center (JSRRC) (previously the U.S. 
Armed Services Center for Research of Unit Records) for 
corroboration.  

In October 2006, the JSRRC responded that a search of all 
available combat unit records revealed that the veteran's 
unit, on May 13, 1969, was attacked by incoming rounds 
(rocket-propelled grenades and mortar fire).  

Because of a move scheduled the next day, the powder and 
projectile bunkers had been torn down, and the ammunition was 
exposed.  The powder in one gun pit began burning, and some 
time later the projectiles began exploding.  This resulted in 
the wounding of 19 personnel, including the Battalion 
Commander and Executive Officer.  

In regard to the reported boiler explosion incident, the 
Board notes that the service medical records confirm that he 
sustained first and second degree burns to both hands, 
without artery or nerve involvement, when a field stove blew 
up in December 1969.  This report corroborates the veteran's 
claimed stressor.  

That notwithstanding, the claims file contains several 
conflicting medical opinions as to whether the December 1969 
stove explosion and resultant injuries represented a stressor 
sufficient to cause PTSD.  

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM-
IV), this requires the experiencing or witnessing of an even 
involving actual death or serious injury to self or others 
and a response involving intense fear, helplessness or 
horror.  

In this regard, the Board notes that, in a July 2003 VA PTSD 
examination report, the veteran described the stove explosion 
in the context of being one of his in-service "traumas."  
The examiner rendered a diagnosis of PTSD, noting the 
veteran's hypervigilance and exaggerated startle response to 
loud noises.  

However, in the report of a November 2004 VA examination 
report, the examiner, who rendered a PTSD diagnosis, stated 
that the veteran's stove explosion incident was "not 
sufficient to produce the symptoms that [he had] observed in 
this veteran," but no further explanation for this 
conclusion was provided.  

In a February 2005 statement, the private doctor indicated 
that the veteran's "clearly [met] [the] criteria" for PTSD 
and "clearly experienced incoming enemy fire during his 
service in Vietnam and also was nearly blown up by a stove in 
the mess hall."  

In rendering this opinion, the doctor cited to multiple 
medical and mental health records contained in the claims 
file, including the record of in-service treatment following 
the stove explosion.  

Similarly, in an April 2005 statement, a VA doctor who had 
interviewed the veteran "at length" as part of a PTSD 
research study three years earlier indicated his "strong 
opinion" that he suffered from PTSD due to his Vietnam 
experiences, "including one experience where he was blown 
through a window by an explosion in a mess hall and spent 
about 3 weeks in the hospital."  

After considering all of these opinions together, the Board 
finds that it is shown that as likely as not the veteran's 
currently suffers from PTSD that is causally related to his 
in-service stove explosion injury and other events of service 
and that the corroborated stressors were sufficient to result 
in PTSD.  

The Board notes that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  

Based on this evidence supporting a causal link between PTSD 
and the confirmed in-service injury, as well as the JSRRC 
evidence showing that the veteran's unit sustained hostile 
fire resulting in on-site explosions, the Board has reached 
the determination that the veteran has a current diagnosis of 
PTSD that as likely as not was caused by corroborated in-
service stressors in service.  See Pentecost v. Principi, 
supra.  

By extending the benefit of the doubt to the veteran in this 
case, it is the conclusion of the Board that the grant of 
service connection for PTSD is warranted.  



ORDER

Service connection for PTSD is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


